12/22/2022


                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                          Supreme Court Cause No. DA 22-0598                                Case Number: DA 22-0598




TORGER S. OAAS
Attorney for Appellant
618 West Main St., Suite 201
Lewistown, MT 59457
(406) 538-2338
Fax (406) 538-3831
E-mail oaaslaw@midrivers.com



WILLIAM DEE BOYCE
Appellant,
       v.                                                 PROPOSED ORDER
MONTANA DEPARTMENT OF
MOTOR VEHICLES
Appellee.


       Based upon Appellant’s motion to file the transcript of proceedings and good cause

appearing,

       IT IS ORDERED that Appellant’s motion is hereby GRANTED. The Clerk is directed to

file the transcript attached to the motion.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                   December 22 2022